72701: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-32854: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72701


Short Caption:MATHEWS (DONOVINE) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C313047Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:07/10/2018 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:07/10/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantDonovian Mathews


AppellantDonovine Michael MathewsHoward Brooks
							(Clark County Public Defender)
						Kristy S. Holiday
							(Clark County Public Defender)
						Deborah L. Westbrook
							(Clark County Public Defender)
						


RespondentThe State of NevadaMichelle Y. Jobe
							(Clark County District Attorney/Juvenile Division)
						Adam Paul Laxalt
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						Charles W. Thoman
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


03/30/2017Filing FeeAppeal Filing fee waived.  Criminal.


03/30/2017Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.17-10715




04/05/2017Notice of Appeal DocumentsFiled Notice of Appeal.  (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (Second NOA)17-11351




04/20/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 03/03/16, 03/08/16, 03/15/16, 03/31/16, 05/24/16, 05/31/16, 06/30/16, 07/26/16, 10/20/16, 10/21/16, 01/03/17, 01/09/17, 01/10/17, 01/11/17, 01/12/17, 01/13/17, 03/07/17. To Court Reporter: Kiara Schmidt, Kristine Santi and Debbie Winn.17-13153




04/20/2017Docketing StatementFiled Docketing Statement Criminal Appeals.17-13245




05/16/2017TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: 03/15/16.17-16442




05/16/2017TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: 03/03/16, 03/08/16.17-16449




06/02/2017TranscriptFiled Notice from Court Reporter. Kristine Santi stating that the requested transcripts were delivered.  Dates of transcripts: 03/31/16, 05/24/16, 05/31/16, 06/30/16, 07/26/16,10/20/16, 01/03/17, 03/07/17, 10/21/16, 01/09/17, 01/10/17, 01/11/17, 01/12/17, 01/13/17.17-18409




08/02/2017MotionFiled Stipulation to File Opening Brief (Extension of Time).17-25791




08/02/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief and Appendix due: September 5, 2017.17-25796




09/05/2017MotionFiled Appellant's Motion for Extension of Time to File Opening Brief.17-29536




09/13/2017Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  October 20, 2017.17-30792




10/20/2017MotionFiled Appellant's Motion for Transmission of Original State's Exhibits 2-25.17-36028




10/20/2017BriefFiled Appellant's Opening Brief.17-36036




10/20/2017AppendixFiled Appendix to Opening Brief Vol I.17-36037




10/20/2017AppendixFiled Appendix to Opening Brief Vol II.17-36038




10/20/2017AppendixFiled Appendix to Opening Brief Vol III.17-36039




10/20/2017AppendixFiled Appendix to Opening Brief Vol IV.17-36040




10/20/2017AppendixFiled Appendix to Opening Brief Vol V.17-36041




10/20/2017AppendixFiled Appendix to Opening Brief Vol VI.17-36042




10/20/2017AppendixFiled Appendix to Opening Brief Vol VII.17-36043




11/15/2017Order/ProceduralFiled Order Granting Motion to Transmit Original Exhibits.  District Court Clerk:  Original State's Exhibits 2-25.due:  30 days.17-39359




11/20/2017MotionFiled Motion for Enlargement of Time to File Respondent's Answering Brief.17-40008




11/20/2017Notice/OutgoingIssued Notice - Motion Approved.  Answering Brief due:  December 20, 2017.17-40040




12/18/2017BriefFiled Respondent's Answering Brief.17-43617




01/16/2018MotionFiled Stipulation to Extend Time to File Reply Brief.18-02095




01/16/2018Notice/OutgoingIssued Notice - Stipulation Approved.  Reply Brief due:  February 16, 2018.18-02105




02/16/2018BriefFiled Appellant's Reply Brief.18-06447




02/16/2018Case Status UpdateBriefing Completed/To Screening.


06/08/2018Order/ProceduralFiled Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument on July 10, 2018, at 10:00 a.m. in Las Vegas.18-21937




06/08/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, July 10, 2018, at 10:00 a.m. for 30 minutes in Las Vegas.18-21941




06/27/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-24488




07/10/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel. NNP18- KP/MG/JH.


07/26/2018Order/DispositionalFiled Order of Reversal and Remand.  "ORDER the judgment of conviction REVERSED AND REMAND this matter to the district court for a new trial."  NNP18-KP/MG/JH18-28812




08/07/2018MotionFiled Appellant's Motion to Reissue Order as an Opinion.18-30351




08/23/2018Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Fn1[We grant the motion and publish this opinion in place of our earlier order.] Before: Pickering/Gibbons/Hardesty. Author: Hardesty, J. Majority: Hardesty/Pickering/Gibbons. 134 Nev. Adv. Opn. No. 63. NNP18-KP/MG/JH18-32854




09/17/2018RemittiturIssued Remittitur. Returned Exhibits: Original State's Exhibit(s) 2 (SEALED) and Original State's Exhibit(s) 3 thru 25 (SEALED) this day.18-36145




09/17/2018Case Status UpdateRemittitur Issued/Case Closed.


10/01/2018RemittiturFiled Remittitur. Received by District Court Clerk on September 21, 2018.18-36145





Combined Case View